FILED
                              NOT FOR PUBLICATION                            AUG 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BENIGNO GUTIERREZ-BARRIOS; et                    No. 08-72859
al.,
                                                 Agency Nos.         A072-109-839
               Petitioners,                                          A077-432-006
                                                                     A076-672-461
  v.                                                                 A076-859-994

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Benigno Gutierrez-Barrios, Florida Alma Espinoza de Gutierrez, and their

children, natives and citizens of Guatemala, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s

decision denying their applications for asylum, withholding of removal, and relief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence, Lim v. INS, 224 F.3d 929, 933

(9th Cir. 2000), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that petitioners did

not establish past persecution or a well-founded fear of future persecution based on

Gutierrez-Barrios’ participation in a civil defense patrol because they failed to

show a nexus between the threats that he and his family received and a protected

ground. See Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997) (persecution by

anti-government guerillas may not, “from that fact alone, be presumed to be ‘on

account of’ political opinion”); Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th

Cir. 1991) (mandatory service in the Guatemalan military did not demonstrate a

nexus to a protected ground). In the absence of a nexus to a protected ground,

petitioners’ asylum and withholding of removal claims fail. See Soriano v. Holder,

569 F.3d 1162, 1166-67 (9th Cir. 2009).

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show that it is more likely than not that they would be tortured

if removed to Guatemala. See id. at 1167.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72859
3   08-72859